Citation Nr: 0800991	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether recoupment of the veteran's separation pay awarded 
February 3, 1995, in the amount of $ 24,021.79 is proper.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The veteran served on active duty from August 1982 to 
February 1995.

2.  The veteran received pre-tax separation pay in the amount 
of $ 24,021.79 upon his separation from service on February 
3, 1995.

3.  In March 1996, the RO issued a rating decision which 
granted service connection for residuals of a cervical spine, 
and assigned thereto a noncompensable (0 percent) initial 
disability rating, effective from February 1995.  The RO's 
decision indicated that this grant of service connection was 
based upon the veteran's inservice treatment for neck pain 
following an automobile accident in 1994.

4.  In June 2004, the RO issued a rating decision which 
granted an increased disability rating of 20 percent for the 
veteran's service-connected residuals of a cervical spine 
injury, effective from December 2003.  That same month, the 
veteran was notified of his compensation award and was 
advised that his separation pay would be recouped through the 
withholding of VA compensation until the full amount of his 
separation pay is repaid.  




CONCLUSION OF LAW

The recoupment of the veteran's separation pay by withholding 
his VA disability compensation, in the amount of $24,021.79, 
is proper.  10 U.S.C.A. § 1174 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.500, 3.700 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007), among 
other things, expanded the notification and duty to assist 
obligations owed by VA to claimants.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  
The veteran served on active duty in the United States 
Marines Corps from August 1982 to February 1995.  Records 
from the veteran's claims folder, including his DD Form 215 
and an April 2005 response from the Defense Finance and 
Accounting Service, indicate that he received pre-tax 
separation pay in the amount of $24,021.79 upon his 
separation from service on February 3, 1995.

In March 1996, the RO issued a rating decision which granted, 
in pertinent part, service connection for residuals of a 
cervical spine, and assigned thereto a noncompensable (0 
percent) initial disability rating, effective from February 
1995..  The RO's decision indicated that this grant of 
service connection was based upon the veteran's inservice 
treatment for a neck injury occurring in July and September 
1994 following an automobile accident.

In June 2004, the RO issued a rating decision which granted 
an increased disability rating of 20 percent for the 
veteran's service-connected residuals of a cervical spine 
injury, effective from December 2003.  That same month, the 
veteran was notified of this compensation award and was 
advised that his separation pay would be recouped through the 
withholding of VA compensation until the full amount of his 
separation pay is repaid.  

In his present appeal, the veteran contends that the 
recoupment of the separation pay was not proper because this 
pay was part of his separation package, and that it was based 
on his time served in the military, and not for medical 
reasons.  

While the Board acknowledges that the payment received by the 
veteran was separation pay and not disability severance pay, 
it does not change the ultimate outcome in this case.  

The recoupment of the veteran's separation pay from his VA 
disability compensation is required by Congress under 10 
U.S.C.A. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of his receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
he is entitled under the laws administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.

This statute is implemented by VA in 38 C.F.R. § 
3.700(a)(5)(i).  The language of this regulation indicates 
that "Where entitlement to disability compensation was 
established on or after September 15, 1981, a veteran who has 
received separation pay may receive disability compensation 
for disability incurred in or aggravated by service prior to 
the date to the date of the receipt of separation pay subject 
to recoupment of the separation pay.  Where payment of 
separation pay or special separation benefits under section 
1174a was made on or before September 30, 1996, VA will 
recoup from disability compensation an amount equal to the 
total amount of separation pay or special separation 
benefits."  38 C.F.R. § 3.700(a)(5)(i).

The Board is sympathetic to the veteran's argument.  However, 
in this case, he received his separation pay before September 
30, 1996.  Therefore, the regulation provides that VA will 
recoup an amount equal to the total amount of his separation 
pay.  The Board is bound not only by the laws prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002 & Supp. 
2007).

An opinion of the VA General Counsel, VAOGCPREC 12-96, held 
that 10 U.S.C.A. § 1174(h)(2) requires that VA recoup from a 
veteran's VA disability compensation the amount of 
"nondisability severance pay" received by the veteran under 
section 631 of Pub. L. No. 96-513.

The Board finds that the law, as written by Congress and 
implemented by VA regulation, has been correctly applied in 
this case.  The recoupment of the full pre-tax amount of 
disability separation pay, in the amount of $ 24,021.79, that 
the veteran received when he was discharged from service in 
February 1995, by withholding in monthly allotments payments 
of disability compensation benefits, is required by law.  10 
U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(3).

Again, the Board has considered and is sympathetic to the 
veteran's argument as to the basic inequity of his situation.  
However, the Board must apply "the law as it exists, and 
cannot 'extend . . . benefits out of sympathy for a 
particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 
17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992).  The Board finds that the law is clear; 
essentially, the veteran received separation pay prior to 
September 30, 1996, and any compensation thereafter received 
for a disability incurred in or aggravated by service is 
subject to recoupment.  38 C.F.R § 3.700(a)(5)(i).  Thus, as 
VA does not have any discretion in the recoupment of the 
separation pay, the veteran has failed to state a claim upon 
which relief may be granted, and the claim must be denied for 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The recoupment of the full pre-tax amount of separation pay 
received at separation from service, in the amount of $ 
24,021.79, by withholding VA disability 
compensation, is proper.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


